                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


TRADRA L. GARNER,

                   Plaintiff,
                                                     Case No. 19-cv-531-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
           PREPAYMENT OF THE FILING FEE (DKT. NO. 2)


      The plaintiff, representing herself, has filed a complaint seeking judicial

review of a final administrative decision denying her claim for disability

insurance benefits under the Social Security Act. Dkt. No. 1. She also filed a

motion for leave to proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff states in her affidavit

that she is not employed or married, and that she has a 13-year-old daughter

she is responsible for supporting. Dkt. No. 2 at 1. The plaintiff lists $854 per

month in income ($608 from W2 and $246 from food stamps), id. at 2, and

more than three times that amount in expenses ($850 rent, $420 car payment,

                                          1
$361 alimony or child support, $40 washing clothing, $498 car insurance), id.

at 2-3. The plaintiff owns a 2017 Hyundai Elantra, she does not own her home,

she has no cash on hand or in a checking or savings account, and she does not

own any other property of value. Id. at 3-4. Under section V, other

circumstances, the plaintiff states “I’m not able to afford any fee’s because I’m

on a fixed income and are not able to work.” The court is a little perplexed at

how the plaintiff is managing to live and make most of her payments given that

the stated amount of her rent is only $4 less than her total reported monthly

income. However, based on the information in the affidavit, the plaintiff has

demonstrated that she cannot pay the $350 filing fee and $50 administrative

fee.

       The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       The plaintiff alleges in her complaint that she has received an

unfavorable decision from the Commissioner of the Social Security

Administration, and that she “[hasn’t] worked since 2003 due to severe PTSD

                                          2
physical limitations.” Dkt. No. 1 at 3. At this early stage in the case, and based

on the information in the plaintiff’s complaint, the court concludes that there

may be a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 22nd day of April, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
